Citation Nr: 1503710	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-33 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic brain syndrome due to trauma.

2.  Entitlement to a rating in excess of 30 percent for post-operative residuals, fracture, left tibia with post-operative residuals super-imposed left knee injury.

3.  Entitlement to a rating in excess of 40 percent for strain, right trapezius muscle, post-operative interior scalene syndrome.

4.  Entitlement to a compensable rating for right chronic otitis externa.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Virtual VA claims processing system includes an August 2014 Appellant's Brief submitted by the Veteran's representative and additional evidence and information not relevant to the currently appealed claims.  The Veterans Benefits Management System includes documents not relevant to the claims currently on appeal.

VA treatment records, including a record of psychiatric treatment in February 2011, raise the issue of entitlement to service connection for psychiatric disability.  A July 2010 VA audiological examination report raises the issue of entitlement to service connection for right ear hearing loss and tinnitus.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

In an August 2014 Appellant's Brief, the Veteran's representative averred that for the Veteran's service-connected left leg and knee, right trapezius, right chronic otitis externa, and traumatic brain injury disabilities, the Veteran has experienced symptoms and levels of severity in excess of those that shown at VA examinations.  In addition, the Board notes that the most recent VA examinations in this matter were conducted in July and August 2010.  Accordingly, the Board finds that new VA examinations as to the disabilities at issue in this appeal are warranted.  See 38 C.F.R. §§ 3.326, 3.327.

On remand, the AOJ should seek to obtain any additional relevant records of treatment not currently associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for traumatic brain injury, left leg and knee, right trapezius, or chronic right otitis externa disorders that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

2.  The AOJ should also secure any outstanding, relevant VA medical records.

3.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the current severity of his right trapezius muscle strain, status post-operative interior scalene syndrome, and postoperative residuals of a fracture of the left tibia, with postoperative residuals of a superimposed left knee injury.  

For the left leg and knee and the right trapezius, the examiner should perform full range of motion studies of the affected joints and comment on the functional limitations of the service-connected disorders caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible, any additional functional limitation should be expressed as limitation of motion of the affected joint in degrees. 

For the Veteran's left leg and knee disorder, status post knee replacement, the examiner should also indicate whether the Veteran has chronic residuals consisting of severe painful motion or weakness in the affected extremity.

If the Veteran's right trapezius disability and postoperative residuals are characterized by impairment due to muscle injury, the examiner should indicate the muscle groups involved, and whether the level of impairment is severe, moderately severe, moderate, or slight.

Also for the right trapezius disorder and its residuals, the examiner should indicate whether there is associated nerve impairment, and if so, the nerve or nerves affected, whether the disorder is best characterized as neuritis, neuralgia, or partial or complete paralysis, and whether the disorder is mild, moderate, or severe.

To the extent possible, the examiner should distinguish functional impairment due to the Veteran's service-connected right trapezius disability and its residuals from any impairment due to any non-service-connected disability that may be present, such as impairment due to right rotator cuff injury; at a July 2010 VA examination, the examiner indicated that such a distinction was not possible because there was basically no remaining rotator cuff functioning.  

A clear explanation for all opinions based on specific facts of the case as well as any relevant medical principles is necessary.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the Veteran's purpose of determining the current severity of his right chronic otitis externa.  

For the Veteran's right chronic otitis externa, the examiner should indicate whether the Veteran has swelling, whether the ear is dry and scaly, whether there is serous discharge, and whether there is itching, and also whether the ear requires frequent and prolonged treatment.

The examiner should also discuss any further symptoms related to the Veteran's right chronic otitis externa.

A clear explanation for all opinions based on specific facts of the case as well as any relevant medical principles is necessary.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the current severity of the Veteran's chronic brain syndrome due to trauma.

The examiner should discuss the nature and extent of disability due to traumatic brain injury in terms of the Veteran's cognitive impairment, subjective symptoms, emotional/behavioral dysfunction, and physical dysfunction, and any other areas of impairment due to brain injury that are noted on examination.   

A clear explanation for all opinions based on specific facts of the case as well as any relevant medical principles is necessary.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

6.  After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is otherwise notified by the AOJ.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

